The. motion for leave to file a second petition for rehearing is granted. The second petition for rehearing is granted. The order denying a writ of certiorari is vacated and the petition for writ of certiorari seeking review of the judgment of the Circuit Court of Appeals entered bn April 12, 1937, is granted. The petition for writ of certiorari seeking review of the order recalling and clarifying the mandate of the Circuit Court of Appeals is also granted. Further proceedings in the United States District Court for the District of Dela*587ware are stayed pending action of the Court upon the writs of certiorari hereby granted.
Messrs. W. H. Criohton-Clarke, Edward S. Rogers, Robert T. McCracken, and Thomas. D. Thacher for petitioner in No. 396.
Messrs. Thomas D. Thacher and W. H. Crichton-Clarke for petitioner in No. 1053.
Messrs. Thomas G. Haight, David A. Reed, DhiryW. Cooper, and Charles A. Vilas for respondent.
Me. Justice Stone and Mr. Justice Roberts took no part in the consideration or decision of these applications.